Citation Nr: 0916487	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-29 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Timeliness of notice of disagreement (NOD) received July 
18, 2002, on a June 2002 rating decision that denied service 
connection for depression secondary to service-connected 
disability of the cervical spine.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from March 1974 to March 
1977.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Salt Lake 
City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO).

The claims for service connection for depression secondary to 
service connected disability and service connection for PTSD 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for depression secondary 
to service-connected disability of the cervical spine in a 
decision dated June 18, 2002; a letter dated June 20, 2002, 
notified the appellant of the adverse adjudication.

2.  VA received on July 18, 2002, VA Form 21- 4138 from the 
appellant, wherein he requested that the RO reconsider the 
June 2002 decision denying service connection for depression 
as secondary to service-connected disability of the cervical 
spine.

3.  The RO did not reconsider its June 2002 decision and 
notified the appellant in a letter dated July 25, 2002, that 
the appellant's request was considered a claim to reopen 
based upon new and material evidence.

4.  The appellant's statement on VA Form 21-4138 received by 
VA in July 2002 constitutes a written communication 
expressing disagreement with the June 2002 adjudicative 
action received by the RO within one year of notification of 
the June 2002 RO decision.
CONCLUSION OF LAW

A timely NOD was received with the RO's June 18, 2002, denial 
of service connection for depression secondary to service-
connected disability of the cervical spine.  38 U.S.C.A. 
§ 7105 (West Supp. 2008); 38 C.F.R. § §§ 20.200, 20.201, 
20.300, 20.301, 20.302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Timeliness of NOD

The appellant and his representative seek consideration of 
the claim for service connection for depression secondary to 
service-connected disability.  See VA Form 9, dated September 
2006; see also Informal Hearing Presentation, dated March 
2009.  However, a review of the record raises the question of 
whether a timely NOD was received with respect to the RO's 
June 2002 denial of service connection for depression 
secondary to service-connected disability.

As an initial matter, this question must be resolved prior to 
any action by the Board on the issue of service connection 
for depression.

An appeal to the Board consists of a timely NOD in writing 
and, after a Statement of the Case (SOC) has been furnished, 
a timely filed substantive appeal.  38 C.F.R. § 20.200.  An 
NOD is a written communication expressing dissatisfaction or 
disagreement with an adjudicative determination by the RO and 
a desire to contest the result.  38 C.F.R. § 20.201.  An NOD 
must be filed with the RO within one year after the date of 
mailing of notice of the RO decision by the claimant or 
his/her authorized representative.  38 C.F.R. §§ 20.300, 
20.301, 20.302.

While special wording is not required, an NOD must be in 
terms that can be reasonably construed as disagreement with 
that determination and a desire for appellate review.  38 
C.F.R. §§ 20.201, 38 C.F.R. § 20.300; see Gallegos v. Gober, 
283 F.3d 1309 (Fed. Cir. 2002).
In this case, the record shows that the RO denied service 
connection for depression secondary to service-connected 
disability in a decision dated June 18, 2002.  The RO 
notified the appellant of the adverse determination in a 
letter dated June 20, 2002.  Soon thereafter, on July 18, 
2002, VA received VA Form 21- 4138 from the appellant's 
representative, wherein he requested that the RO reconsider 
the June 2002 decision.  In response, the RO sent the 
appellant a letter dated July 25, 2002, informing him that 
the request was considered a claim to reopen based upon new 
and material evidence.

Since the RO's July 25, 2002, correspondence to the 
appellant, the RO has taken no action.  Specifically, the 
claims folder shows that the RO has neither reconsidered the 
June 2002 adverse adjudication, nor adjudicated a claim to 
reopen based on new and material evidence for service 
connection for depression secondary to service-connected 
disability of the cervical spine.  Additionally, the RO has 
not treated the matter an incomplete application for 
benefits, whereby the RO would notify the appellant that he 
had in fact not submitted evidence to allow the RO to 
adjudicate a claim to reopen.

On review of the VA Form 21-4138 received by VA in July 2002 
from the appellant's representative, the Board finds that the 
document constitutes a written communication expressing 
disagreement with the June 2002 adjudicative action and that 
it was clearly received by the RO within one year of 
notification of the June 2002 RO decision.  

Given that the VA Form 21-4138 was received by VA well-within 
one year of notice of the adverse adjudication, and 
consideration the absence of any formal reconsideration by 
the RO or adjudication of a claim to reopen, the Board finds 
that the appellant VA Form 21-4138 constitutes a timely filed 
NOD with the RO's June 2002 rating decision denying service 
connection for depression secondary to service-connected 
disability of the cervical spine.

Accordingly, to the extent of the finding that a timely filed 
NOD has been received, the claim is granted.

ORDER

To the extent of the finding that a timely filed NOD with the 
June 18, 2002, rating decision was received for service 
connection for depression secondary to service-connected 
disability of the cervical spine, the claim is granted.


REMAND

I.  Depression Secondary to Service-Connected Disability of 
the Cervical Spine

In view of the finding that a timely filed NOD has been 
received with the June 18, 2002, RO decision, remand is 
necessary for issuance of an SOC and to give the appellant an 
opportunity to perfect an appeal of such issue by submitting 
a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 
238 (1999).

II.  PTSD Claim

Historically, the record shows that the appellant served on 
active duty in the U.S. Navy from March 1977 to Mach 1977.  
Service personnel records show that he served on the U.S.S. 
Andersen from July 1974 to December 1975.  These records 
further show that the appellant received non-judicial 
punishment in January 1975, and below average performance 
ratings between March and December 1975.

Service treatment records include a report of entrance 
examination dated February 1974 and report of separation 
examination dated February 1977.  Psychiatric findings are 
shown as normal on both examinations.  In December 1974, the 
appellant was referred for psychiatric evaluation, noting 
that the appellant had been the service 1 year, was a high 
school drop out, had several conflicts with local 
authorities, and had at least 2 suicidal gestures before 
service.  Psychiatric evaluation in January 1975 reflects 
that the appellant had a long history of dissatisfaction and 
inability to maintain long-term employment.  It was noted 
that he had few friends, no outside interests, spent his free 
time alone.  It was further noted that the appellant had 
limited emotional resources and resorted to emotional 
blackmail (suicide threats) and flights (plans on jumping 
ship) in time of stress.  The impression was schizoid 
character disorder.  An administrative separation was 
recommended.

In February 1994, VA received an original claim (VA Form 21-
526) from the appellant requesting service connection for 
residuals of back injury.  In July 1994, service connection 
was awarded for degenerative arthritis of the cervical spine.  
In a March 1999 written statement, the appellant reported 
that he had depression due to back pain.

VA treatment records dated since 1998 reflect complaints and 
treatment for depression and mood fluctuations.  VA treatment 
notes as early as 1999 show diagnoses for major depression.  
Additional VA records show that, in July 2002, the appellant 
requested a private room at a VA housing facility because he 
had experienced trauma in the military and felt uncomfortable 
in a shared room.  In August 2002, the appellant was referred 
for evaluation of military sexual trauma.  The appellant 
reported that, while on the U.S.S. Andersen, other sailors 
did not like that he was so close to the chiefs and picked on 
him, verbally and physically abused him, and humiliated him.  
The appellant reported that he was forced to sit in the 
middle of the floor and suck on his toes and that one man 
made him sleep on the floor of this ship.  He also reported 
that he was unknowingly drugged by a man while at a bar in 
Japan, blacked out on return to his ship, and was raped by 
the man onboard ship; he stated that woke to see other men in 
the area laughing in a demeaning manner.  He denied having 
reported the rape and indicated that he befriended other 
outcasts aboard ship.  In another incident, the appellant 
reported that an enemy ship attempted to attack his ship 
during the 1975 evacuation of Vietnam and his ship blew the 
other ship out of the water.  He recalled seeing blood and 
body parts in the water after this event.

A counseling note dated May 2003 reflects military sexual 
trauma without other details.  In a November 2004, the 
appellant reported having childhood and military traumas.  
The assessment was PTSD (as related to MST).  In February 
2005, the appellant was assessed with PTSD and major 
depression
In April 2005, the appellant submitted VA Form 21-4138, 
wherein he requested service connection for PTSD.  The RO 
denied the claim in July 2005 and, thereafter, the appellant 
submitted a statement asserting that he had a bad memory and 
could not remember any dates.  He stated that he has had 
depression since service, and prior thereto he was "a happy 
person."  At this time, he submitted a separate statement 
chronicling the events and experiences that he believes 
caused his PTSD.  These incidents involve humiliation, 
harassment, beatings, and rape during his period of service 
on the U.S.S. Andersen.  Specifically he reports as follows:

*	He was forced to crawl naked on his knees, covered in 
blue dye, and beaten by other servicemen as part of his 
introduction to the new duty station; he was also forced 
to kiss his "boss' [sic] Ass."
*	He was belittled, slammed against the bulkhead, spit 
upon, and given dirty talk.
*	He was beaten and forced to suck the toes of a deckhand 
when he was assigned as chief mess cook.
*	He was raped by a fellow serviceman who had drugged him 
while on R&R in Japan.
*	He was harassed by a Chief Petty Officer who disliked 
him; he was denied liberty, given extra duty, and denied 
pay.
*	He saw a Vietnamese person thrown off the destroyer 
U.S.S. Andersen while going 16 knots; he states that the 
body was sucked under the ship and chopped up leaving 
"blood and body parts all over the place."

In September 2006, VA received records from the Social 
Security Administration (SSA).  These records include a 
psychiatric evaluation dated March 2005.  The appellant 
reported depression, PTSD, and severe memory loss.  By 
history, the appellant was raised in an abuse household, 
where he was beaten by his father.  He recalled that his 
father raped his sister and had stuck his tongue in the 
appellant's mouth.  The appellant further reported that he 
was raped in service.  Specifically, he indicated that "a 
guy" bought him had a couple drinks that were laced with 
Opium while he was at bar in Japan; then the guy took him 
back to the ship and raped him.  A mental status examination 
was performed, and the appellant was diagnosed with PTSD and 
major depressive disorder.  The examiner related the PTSD to 
"sexual assault while in the military as well as to having 
been struck by a vehicle while in Bangkok."

In April 2007, VA received private medical records from 
Valley Mental Health.  These records included mental health 
records dated January 1974 showing that the appellant and his 
family were referred for family counseling because the family 
was "focused upon the behavior and an acting out of the 
nineteen year old [the appellant]."  Treatment records dated 
June to October 1984 reflect that the appellant was seen for 
depression and dysphoric mood.  Treatment records dated March 
to October 1988 reflect findings for severe depression.  
During this treatment, the appellant reported that he dropped 
out of high school his senior year, joined the military, got 
involved in drugs in the military, and was discharged early.  
By history, his father was an alcoholic.

The appellant seeks service connection for PTSD.  The record 
shows that he filed a claim for PTSD in April 2005.  In May 
2005, VA sent the appellant a VCAA letter outlining the 
evidentiary requirements to establish a claim for PTSD and 
requirement for a stressor.  Later, in August 2005, the 
appellant clarified that his claim for PTSD was predicated in 
part on personal assault.  Although the appellant was 
notified in the SOC of 38 C.F.R. § 3.304(f)(3) as pertains to 
personal assault, he was not advised of the alternative forms 
of evidence that he could submit to support the claim based 
on in-service personal assault prior to the initial adverse 
adjudication.  Also, having carefully reviewed the evidence 
outlined above, it is not clear whether the appellant is 
aware of the alternative forms of evidence that may be 
submitted to support the claim.

There are special development procedures that pertain to the 
processing of claims of entitlement to service connection for 
PTSD based on personal assault.  VA has special evidentiary 
development procedures, including the interpretation of 
behavioral changes by a clinician and interpretation in 
relation to a medical diagnosis.  Patton v. West, 12 Vet. 
App. 272 (1999) (citing VA Adjudication Procedural Manual 
M21-1), Part III, paragraph 5.14(c).  These special 
evidentiary procedures for PTSD claims based on personal 
assault are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); see 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

38 C.F.R. § 3.304(f)(3) provides:  If a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  Records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
sources.  Examples of behavior changes that may constitute 
credible evidence of a stressor include, but are not limited 
to:  Request for transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavioral changes.

The regulation further provides that VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavioral 
changes may constitute credible supporting evidence of the 
stressor in allowing him the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  38 C.F.R. § 3.304(f).

As the appellant has not received the required notice, remand 
is necessary.  See 38 C.F.R. §§ 3.159(c), 3.304(f).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be sent an 
appropriate stressor development letter.  
He should be notified that in-service 
personal assault may be corroborated by 
evidence from sources other than the 
service records, as defined in 38 C.F.R. 
§ 3.304(f)(3).  All specific examples of 
alternative sources of evidence listed in 
38 C.F.R. § 3.304(f)(3) must be included 
in the notification.

The appellant should be requested to 
provide further detail concerning the 
claimed incidents, such as approximate 
dates and/or names of individuals 
involved, to allow corroboration of the 
claimed incident(s) and correlation with 
other evidence of record.

2. The RO should then review the record 
and determine whether there is sufficient 
information to attempt verification of 
any claimed stressor.  If so, the 
appropriate steps should be taken to 
attempt verification of the stressors.

3.  If any stressor is verified, the 
appellant should be afforded a VA 
examination to determine whether he has 
PTSD which is related to a verified 
stressor(s).

4.  The RO should readjudicate the claim 
for PTSD following the requested 
development.

5.  The appellant should be issued an SOC 
on the claim of service connection for 
depression as secondary to service-
connected disability of the cervical 
spine.  The appellant and his 
representative must be advised of the 
time limit in which he may file a 
Substantive Appeal.  Then, only if the 
appeal is timely perfected, should the 
issue be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


